Title: To James Madison from William Harris Crawford, [ca. 5 June 1816]
From: Crawford, William Harris
To: Madison, James


        
          [ca. 5 June 1816]
        
        
          Genl Gaines’s letter &C
          Under existing circumstances the call of the militia seems to be warranted. Colo. Clinch seems Not to suspect Hambly of any agency in promoting the hostility of the Seminoles. Gaines does, & I think there is some reason for Keeping a vigilant eye upon him. The measures which are contemplated will bring things to an issue. Under present appearances this is believed to be desirable. Should orders be given to carry them into execution without delay? It is probable that it will be done before the orders can be recd.
          
            Wm H Crawford
          
        
      